Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 19th, 2022 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that determines location data of a requester device and a transportation provider device, estimates time periods and distances for fulfilling a ride request, estimates a surplus metric based on the time periods and distances, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a server, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed server, requester device, transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-4 and 7-9 further narrow the abstract idea of claim 1 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claims 5-6 further narrow the abstract idea of claim 1 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 10 recites a method of organizing human activity because the claim recites a method that determines location data of a requester device and a transportation provider device, estimates time periods for fulfilling a ride request, estimates a surplus metric based on the time periods, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a processor, storage medium, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed processor, storage medium, requester device, transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 11-16 are directed to substantially the same abstract idea as claim 10 and are rejected for substantially the same reasons.  Claims 11-13, 15, and 16 further narrow the abstract idea of claim 10 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claim 14 further narrows the abstract idea of claim 10 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 17 recites a method of organizing human activity because the claim recites a method that determines location data of a requester device and a transportation provider device, estimates time periods for fulfilling a ride request, estimates a surplus metric based on the time periods, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a computer readable medium, processor, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed computer readable medium, processor, requester device, a transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 18-20 are directed to substantially the same abstract idea as claim 17 and are rejected for substantially the same reasons.  Claims 18-20 further narrow the abstract idea of claim 17 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 (U.S. Patent Application Publication No. 2018/0322420) in view of Eyler (U.S. Patent Application Publication No. 2019/0017839), Gurevich (U.S. Patent Application Publication No. 2018/0276580), and Marco ‘239 (U.S. Patent Application Publication No. 2018/035623).
	Regarding Claim 1, Marco ‘420 teaches a computer-implemented method comprising: determining, by one or more servers of a transportation matching system in response to a transportation request, first location data of a requester device utilizing a GPS locator of the requester device (see “The application may allow a user to request a ride from the transportation service. In various embodiments, the application may establish a pick-up location automatically or based on user input (e.g., locations may include the current location of the computing device 104 as determined by a global positioning system (GPS) of the computing device” in [0015]);
	determining, by the one or more servers of the transportation matching system in connection with the transportation request, second location data of a transportation provider device utilizing a GPS locator of the transportation provider device (see “a driver application runs on driver computing devices 108” in [0018], “GPS units 210 and 212 may include any suitable hardware and/or software for detecting a location of their respective computing devices 104 and 108. For example, a GPS unit may comprise a system that receives information from GPS satellites, wireless or cellular base stations, and/or other suitable source and calculates a location based on this information (or receives a calculated position from a remote source). In one embodiment, the GPS unit is embodied in a GPS chip” in [0035]);
	determining, by the one or more servers of the transportation matching system and based on the first location data and the second location data, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time associated with movement of the transportation provider device from a location of the transportation provider device corresponding to acceptance of the transportation request to a pickup location associated with the transportation request (see “establish a pick-up location automatically or based on user input (e.g., locations may include the current location of the computing device 104” in [0015], “Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time” in [0017], “navigational data 324 may comprise historic and/or real time data about the flow of traffic in particular areas enabling backend server 302 to calculate an estimated time required to travel from one location to another” in [0061], “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the passenger” in [0079]).
	generating, by the one or more servers of the transportation matching system in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111], “server
302 may determine the number of minimum fare offers to send, which drivers to send the minimum fare offers to, when to send the minimum fare offers, the minimum fare amounts for each minimum fare offer (i.e., the minimum amount of compensation a driver will get for fulfilling the terms of the minimum fare offer), the durations of the minimum fare offers (i.e., the length of time that the driver must drive and/or remain available to drive for the transportation service to receive the minimum fare), geographical limitations for the minimum fare offers (e.g., the driver may be required to stay within a zone or a portion thereof during the duration of the minimum fare offer or while the driver is waiting to be assigned a ride)” in [0106]); and
	providing, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Eyler teaches a first estimated distance associated with movement of the transportation provider device from a location of the transportation provider device to a pickup location (see “each factor is based on the analysis of the historical information and/or the current information. The one or more factors can include, but are not necessarily limited to, a distance between the passenger 116a and a pickup location, a distance between the transportation vehicle 103 and the pickup location, an estimated time for the passenger 116a to navigate to the pickup location, an estimated time for the driver 104 to drive the transportation vehicle 103 to the pickup location” in [0102], “estimated/predicted pickup location route travel time 
(e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel 
distance (e.g., for the passenger 116a, the driver 104, or both)” in [0107]).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining first estimated distance associated with movement of the transportation provider device from a location of the transportation provider device to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining, by the one or more servers of the transportation matching system and based on the second location data of the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see “navigational data 324 may comprise historic and/or real time data about the flow of traffic in particular areas enabling backend 
server 302 to calculate an estimated time required to travel from one location to another” in [0058], “Another example parameter may be an expected fare … The price may be calculated based on the 
distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location” in [0079]. The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a destination location is estimated.
	Marco ‘420 does not explicitly teach, however Gurevich teaches determining, by the one or more servers of the transportation matching system, an estimated surplus metric for the transportation request based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the estimated response time period and the second estimated amount of time and the second estimated distance associated with the estimated service time period (see “system 100 can determine an amount for the service that the requester is to pay. Depending on implementation, the network system 100 can determine an amount before the service is matched, after the service is matched, or after the service is completed … The amount can be computed based, at least in part, on an actual (or estimated) duration of time and/or distance for the service (estimated duration of time and/or distance can be used for determined amounts before the service is matched or after the service is matched but before completion of the service) and/or other factors, such as tolls or other 
pricing data, where the actual (or estimated) duration of time and/or distance can include (i) the actual (or estimated) time and/or distance from the provider's start location to the requester's start location, (ii) the actual (or estimated) time and/or distance from the requester's start location to the requester's
end location, and/or (iii) the actual (or estimated) time and/or distance from the requester's end 
location to the provider's end location” in [0040], “FIG. 8 is a block diagram that illustrates a computer system upon which examples described herein may be implemented. A computer system 800 can be implemented on, for example, a server or combination of servers” in [0060]).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated response time and service time periods as taught in Gurevich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is estimated based on the estimated response time and service time periods.
	Regarding Claim 2, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches wherein determining the estimated surplus metric for the transportation request comprises utilizing a surplus baseline metric in connection with the estimated response time period and the estimated service time period to determine the estimated surplus metric  (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the baseline for New York, N.Y., which may be different from the baseline for Los Angeles, Calif.)” in [0085]; “a baseline driver supply for the zone is estimated …” in [0095]-[0099]).  
	Regarding Claim 4, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches wherein generating the estimated modifier comprises:  determining a difference between the estimated surplus metric and the predetermined threshold; and generating the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009].  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3)).
	Regarding Claim 10, Marco ‘420 teaches a system comprising:  at least one processor; and at least one non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to (see [0032] “A processor can execute any type of instructions to achieve the operations detailed in this Specification … the activities outlined herein may be implemented with fixed logic or programmable logic (e.g., software/computer instructions executed by the processor) and the elements identified herein could be some type of a programmable processor”):
	determine, in response to a transportation request, first location data of a requester device utilizing a GPS locator of the requester device (see “The application may allow a user to request a ride from the transportation service. In various embodiments, the application may establish a pick-up location automatically or based on user input (e.g., locations may include the current location of the computing device 104 as determined by a global positioning system (GPS) of the computing device” in [0015]);
	determine, in connection with the transportation request, second location data of a transportation provider device utilizing a GPS locator of the transportation provider device (see “a driver application runs on driver computing devices 108” in [0018], “GPS units 210 and 212 may include any suitable hardware and/or software for detecting a location of their respective computing devices 104 and 108. For example, a GPS unit may comprise a system that receives information from GPS satellites, wireless or cellular base stations, and/or other suitable source and calculates a location based on this information (or receives a calculated position from a remote source). In one embodiment, the GPS unit is embodied in a GPS chip” in [0035]);
	determine, based on location data received from a transportation provider device and based on the first location data and the second location data, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time and a first estimated distance associated with movement of the transportation provider device from a location of the transportation provider device corresponding to acceptance of the transportation request to a pickup location associated with the transportation request (see “establish a pick-up location automatically or based on user input (e.g., locations may include the current location 
of the computing device 104” in [0015], “Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time” in [0017], “navigational data 324 may comprise historic and/or real time data about the flow of traffic in particular areas enabling backend server 302 to calculate an estimated time required to travel from one location to another” in [0061], “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, 
estimated time of arrival, etc.) to the passenger” in [0079]);
	generate, in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]); and
	provide, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine, based on the second location data received from the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “Another example parameter may be an expected fare … The price 
may be calculated based on the distance and/or estimated travel time between the desired or actual 
pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet) (please see claim 1 rejection for combination rationale).
	Marco ‘420 does not explicitly teach, however Gurevich teaches determine an estimated surplus metric for the transportation request based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the estimated response time period and the second estimated amount of time and the second estimated distance associated with the estimated service time period (see “system 100 can determine an amount for the service that the requester is to pay. Depending on implementation, the network system 100 can determine an amount before the service is matched, after the service is matched, or after the service is completed … The amount can be computed based, at least in part, on an actual (or estimated) duration of time and/or distance for the service (estimated duration of time and/or distance can be used for determined amounts before the service is matched or after the service is matched but before completion of the service) and/or other factors, such as tolls or other pricing data, where the actual (or estimated) duration of time and/or distance can include (i) the actual (or estimated) time and/or distance from the provider's start location to the requester's start location, (ii) the actual (or estimated) time and/or distance from the requester's start 
location to the requester's end location, and/or (iii) the actual (or estimated) time and/or distance from the requester's end location to the provider's end location” in [0040], “FIG. 8 is a block diagram that illustrates a computer system upon which examples described herein may be implemented. A computer system 800 can be implemented on, for example, a server or combination of servers” in [0060]) (please see claim 1 rejection for combination rationale).
	Regarding Claim 11, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 10, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the system to determine the estimated surplus metric for the transportation request cause the system to utilize a surplus baseline metric in connection with the estimated response time period and the estimated service time period to determine the estimated surplus metric (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the baseline for New York, N.Y., which may be different from the baseline for Los Angeles, Calif.)” in [0085]; “a baseline driver supply for the zone is estimated …” in [0095]-[0099]).
	Regarding Claim 13, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 10, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the system to generate the estimated modifier cause the system to: determine a difference between the estimated surplus metric and the predetermined threshold; and generate the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009]).
	Regarding Claim 17, Marco ‘420 teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer system to (see [0033] “Memory 206 and 208 may store any suitable data or information utilized by computing devices 104 and 108, including software embedded in a computer readable medium”):
	determine in response to a transportation request, first location data of a requester device utilizing a GPS locator of the requester device (see “The application may allow a user to request a ride from the transportation service. In various embodiments, the application may establish a pick-up location automatically or based on user input (e.g., locations may include the current location of the computing device 104 as determined by a global positioning system (GPS) of the computing device” in [0015]);
	determine, in connection with the transportation request, second location data of a transportation provider device utilizing a GPS locator of the transportation provider device (see “a driver application runs on driver computing devices 108” in [0018], “GPS units 210 and 212 may include any suitable hardware and/or software for detecting a location of their respective computing devices 104 and 108. For example, a GPS unit may comprise a system that receives information from GPS satellites, wireless or cellular base stations, and/or other suitable source and calculates a location based on this information (or receives a calculated position from a remote source). In one embodiment, the GPS unit is embodied in a GPS chip” in [0035]);
	determine, based on location data received from a transportation provider device and based on the first location data and the second location data, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time associated with movement of the transportation provider device from a location of the transportation provider device corresponding to acceptance of the transportation request to a pickup location associated with the transportation request (see “establish a pick-up location automatically or based on user input (e.g., locations may include the current location of the computing device 104” in [0015], “Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time” in [0017], “navigational data 324 
may comprise historic and/or real time data about the flow of traffic in particular areas enabling backend server 302 to calculate an estimated time required to travel from one location to another” in [0061], “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the passenger” in [0079]);
	generate, in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]); and
	provide, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Eyler teaches a first estimated distance associated with movement of the transportation provider device to a pickup location associated with the transportation request (see [0107] “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance 
(e.g., for the passenger 116a, the driver 104, or both)”) (please see claim 1 rejection for combination rationale).
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine, based on the second location data received from the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet) (please see claim 1 rejection for combination rationale).
	Marco ‘420 does not explicitly teach, however Gurevich teaches determine an estimated surplus metric for the transportation request based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the response time period and the second estimated amount of time and the second estimated distance associated with the service time period (see “system 100 
can determine an amount for the service that the requester is to pay. Depending on implementation, the network system 100 can determine an amount before the service is matched, after the service is matched, or after the service is completed … The amount can be computed based, at least in part, on an actual (or estimated) duration of time and/or distance for the service (estimated duration of time and/or distance can be used for determined amounts before the service is matched or after the service is matched but before completion of the service) and/or other factors, such as tolls or other pricing 
data, where the actual (or estimated) duration of time and/or distance can include (i) the actual (or estimated) time and/or distance from the provider's start location to the requester's start location, (ii) the actual (or estimated) time and/or distance from the requester's start location to the requester's end 
location, and/or (iii) the actual (or estimated) time and/or distance from the requester's end location 
to the provider's end location” in [0040], “FIG. 8 is a block diagram that illustrates a computer system upon which examples described herein may be implemented. A computer system 800 can be implemented on, for example, a server or combination of servers” in [0060]) (please see claim 1 rejection for combination rationale).
	Regarding Claim 18, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 17, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the computer system to generate the modifier cause the computer system to: determine a difference between the estimated surplus metric and the predetermined threshold; and generate the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009].  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3)).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, and Meyer (U.S. Patent Application Publication No. 2017/0147951).
	Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claims 1, 2, 10, and 11 as discussed above.  Marco ‘420 does not explicitly teach, however Meyer teaches wherein determining the estimated surplus metric for the transportation request comprises determining an expense metric for the transportation request based on the movement of the transportation provider device utilizing the GPS locator of the transportation provider device in connection with the estimated response time period and the estimated service time period of the transportation request (see “contextual information may include sensor information obtained by one or more sensors (e.g., gyroscopes, accelerometers, proximity sensors) of computing devices, such as computing device 110, radio transmission information obtained from one or more communication units and/or radios (e.g., global positioning system (GPS), cellular, Wi-Fi) of computing devices” in [0035].  “Examples of communication unit 272 include a network interface card (e.g. such as an Ethernet card), an optical transceiver, a radio frequency transceiver, a GPS receiver, or any other type of device that can send and/or receive information” in [0057], “Transportation service data store 268D may store information pertaining to on-demand information services that a user of a computing device may take to travel between locations. Information included in data store 268D includes, but is not limited to, time related information (e.g., typical response times for various geographical regions on different calendar days), costs of transportation, different classes or levels of service and associated costs and response times associated with each, and other information” in [0067]).
	It would have been obvious to a person having ordinary skill in the art to substitute the information in Meyer as inputs evaluated in the determination of the surplus metric in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a substitution would yield the predictable result of determining the estimated surplus metric for the transportation request comprises determining estimated cost information for the transportation request.
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, and Dusane (U.S. Patent Application Publication No. 2017/0101054).
	Regarding Claims 5 and 14, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claims 1 and 10 as discussed above.  Marco ‘420 further teaches indicating that the transportation request will be modified if the estimated surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also … display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer” in [0048]).
	Marco ‘420 does not explicitly teach, however Dusane teaches determining, in connection with providing the transportation request to the transportation provider device and based on the estimated response time period, that the first estimated distance and the estimated first distance associated with the estimated response time period exceeds a predetermined distance threshold; and providing, to the transportation provider device in response to the first estimated distance meeting the predetermined distance threshold, the message by generating an initial message with the transportation request (see “If the assisting vehicle is more than the threshold distance away … then the method 400 may return to 430 and continue to transmit the alert” in [0103]).  
	It would have been obvious to a person having ordinary skill in the art to substitute the alert sent in Dusane (when the distance of the vehicle exceeds a threshold) for the minimum fare offer sent in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a substitution would yield the predictable result of sending a message when a predetermined distance threshold is exceeded, where the message indicates that the transportation request will be modified (minimum fare).
	Regarding Claim 6, Marco ‘420, Eyler, Gurevich, Marco ‘239, and Dusane teach the limitations of claim 5 as discussed above.  Marco ‘420 does not explicitly teach, however Gurevich teaches wherein the initial message with the transportation request indicating that the transportation request will be modified if the estimated surplus metric fails to meet the predetermined threshold comprises an icon within a provider application (see [0126] “user interface 400 enables user and/or service provider to select or tap on one or more icons on user interface or map or select via voice or any other available manner and access associate contextual or dynamically presented relevant or contextual options or user actions 450 or menu 431 including …”).
	A person having ordinary skill in the art would be motivated to use the known technique of using an icon on a user interface to improve the display and selection of information on the driver application of Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, and Rathod (U.S. Patent Application Publication No. 2017/0293950).
	Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches determining a service time period for the transportation request after completion of the transportation request based on GPS location data from the GPS locator of the transportation provider device (see “Historical request data 326 may comprise … the total time of the trip” in [0062], “a driver application runs on driver computing devices 108” in [0018], “The application may periodically transmit the current location of the computing device 108 as determined by a GPS of the computing device 108 to the backend system 116” in [0020]); and
	generating, in response to determining that the surplus metric fails to meet the predetermined threshold, an updated modifier for the transportation request after completion of the transportation request based on the surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold”).
	Marco ‘420 does not explicitly teach, however Gurevich teaches determining a response time period for the transportation request after completion of the transportation request; and determining a surplus metric for the transportation request based on the response time period (see “system 100 can determine an amount for the service that the requester is to pay. Depending on implementation, the network system 100 can determine an amount before the service is matched, after the service is matched, or after the service is completed … The amount can be computed based, at least in part, on an actual (or estimated) duration of time and/or distance for the service (estimated duration of time and/or distance can be used for determined amounts before the service is matched or after the service is matched but before completion of the service) and/or other factors, such as tolls or other pricing 
data, where the actual (or estimated) duration of time and/or distance can include (i) the actual (or estimated) time and/or distance from the provider's start location to the requester's start location, (ii) the actual (or estimated) time and/or distance from the requester's start location to the requester's 
end location, and/or (iii) the actual (or estimated) time and/or distance from the requester's end 
location to the provider's end location” in [0040]) (please see claim 1 rejection for combination rationale).
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining a surplus metric for the transportation request based on the service time period (see “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location” in [0079]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation matching method of Marco ‘420 the process of determining cost based on time to destination location after completion of the transportation request as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on time to destination location after completion of the transportation request.
	Marco ‘420 does not explicitly teach, however Rathod teaches providing an additional message to the transportation provider device indicating the updated modifier (see “user interface 400 enables user and/or service provider to … update, send, receive … update notes including … payments made … price or rate or fare … update & view … pricing models … calculate or estimate approximate fare or cost or rate of consuming or providing of selected service(s) … notify, share, update one or more types of status, manage, provide, select, update, send, share, publish, advertise, receive, & view one or more types of notifications or messages or alerts, select one or more types of communication, messaging, chatting & calling applications, services & interfaces to communicate & collaborate with users and/or service providers” in [0126]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation matching method of Marco ‘420 the process of providing payment/fare updates to the transportation provider as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where payment/fare updates are provided to the transportation provider.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, Dusane, Luo (U.S. Patent Application Publication No. 2018/0315148), and Smith (U.S. Patent No. 10,152,053).
	Marco ‘420, Eyler, Gurevich, Marco ‘239, and Dusane teach the limitations of claim 7 as discussed above.  Marco ‘420 does not explicitly teach, however Luo teaches wherein generating the estimated surplus metric for the transportation request comprises:  determining the first estimated distance based on a current location of the transportation provider device according to the GPS locator of the transportation provider device and the pickup location (see “the ride matching module 133 may search the provider information data store 136B to identify any available providers that are located within a certain distance from the request location or have a threshold estimated time of arrival (ETA) to the request location” in [0066], “communication subsystem 1120 can include hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system)” in [0093]).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining a distance based on a current location of a provider and a pickup location as taught by Luo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  
	Marco ‘420 does not explicitly teach, however Smith teaches determining the first estimated amount of time based on a navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location based on a route and traffic to the pickup location as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).
Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, Smith, and Li (U.S. Patent Application Publication No. 2018/0197419).
	Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claims 1, 10, and 17 as discussed above.  Marco ‘420 further teaches generating the estimated modifier based on the density of the region and the volume of transportation requests (see “The surge multiplier may be based on any suitable information, such as supply and demand (e.g., the number of drivers in the zone and/or nearby zones and the rate of passenger requests in the zone and/or nearby zones)” in [0085]; “minimum fare offers may be managed on a per-zone basis” in [0086]).
	Marco ‘420 does not explicitly teach, however Smith teaches wherein generating the estimated modifier comprises:  determining a density of a region in which the destination location is located (see “The central control system may then gather traffic data, such as density, speeds, accidents, detours, locations of the autonomous vehicle 100 (both on the road and/or parked), passenger locations/destinations, weather data, crime data, and/or other information and determine how to best manipulate the speeds, routes, and/or directions of the autonomous vehicles 100 to clear a path for the prioritized vehicle based on the available information” in Col. 8, lines 11-19).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco ‘420 the determining a density of a region in which the destination location is located as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable. 
	Marco ‘420 does not explicitly teach, however Li teaches determining a volume of transportation requests in the region (see “the processing engine 112 may further determine a region in the vicinity of the start location or the destination and further determine reference information (e.g., a supply-demand density, a request density, etc.) based on information of the region” in [0078]).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco ‘420 the determining a volume of transportation requests in the region as taught by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Gurevich, Marco ‘239, and Smith.
	Regarding Claim 15, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 10 as discussed above.  Marco ‘420 does not explicitly teach, however Gurevich teaches further comprising instructions that, when executed by the at least one processor, cause the system to:  determine the first estimated distance based on a current location of the transportation provider device according to the GPS locator of the transportation provider device and the pickup location (see “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance (e.g., for the passenger 116a, the driver 104, or both)” in [0107], “the location determination 145 can receive global positioning system (GPS) data 161 from location-based/location-aware resources 160 of the computing device 110. In addition, the location identification 145 can also receive GPS data 161 from other applications or programs that operate on the computing device 160” in [0074]).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine the second estimated distance based on the pickup location and the destination location (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance 
and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the distance to a destination location is estimated.
	Marco ‘420 does not explicitly teach, however Smith teaches determine the first estimated amount of time based on a first navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the first navigation route; and determine the second estimated amount of time based on a second navigation route between the pickup location and the destination location and traffic associated with the second navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location and the amount of time to a destination location based on traffic along the routes as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).
	Regarding Claim 19, Marco ‘420, Eyler, Gurevich, and Marco ‘239 teach the limitations of claim 17 as discussed above.  Marco ‘420 does not explicitly teach, however Eyler teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to:  determine the first estimated distance based on a current location of the transportation provider device utilizing the GPS locator of the transportation provider device and the pickup location (see “estimated/predicted pickup location route travel distance (e.g., for the passenger 116a, the driver 104, or both) in [0107], “the system determines location and/or timing information using global positioning system (“GPS”) information received from client devices for the driver and the passenger” in [0021])”.
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the distance to a pickup location is estimated.	
	Marco ‘420 does not explicitly teach, however Smith teaches determine the first estimated amount of time based on a navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location based on traffic along the route as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).
Response to Arguments
Applicant's arguments filed April 19th, 2022 have been fully considered but they are not persuasive. 	
Regarding the 35 U.S.C. 101 rejections, Applicant argues:
the pending independent claims are patent eligible under Step 2A because they recite and integrate a particular machine -- that is, a GPS device -- and its corresponding location data to estimate distance and time of movement of a transportation provider device … As in SiRF, the independent claims recite patent-eligible technology for modifying transportation requests by integrating a particular machine in the form of a GPS locator

(p. 16, para. 3 – p. 17, para. 1).  With further reliance on SiRF Technology, Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010), Applicant asserts “SiRF held that the claims at issue were tied to the recited GPS receiver because the GPS receiver was integral to the claims … The GPS receiver was integral to the claims because the claimed methods ‘could not be performed without the use of a GPS receiver” (p. 18, para. 1 (citations omitted) (emphasis added)).
	SiRF is distinguishable from the present application, because the claimed method can be performed without the use of a GPS receiver.  For instance, claim 1 recites determining estimated amounts of time and estimated distances associated with movement of a transportation provider device.  First of all, time and distance traveled by a service provider can be measured by well-known devices, such as a stopwatch, clock, odometer, and/or map.  Accordingly, the claimed method can be performed without a GPS locator.
	Furthermore, the Examiner notes that the estimates determined in claim 1 are based on predicted positions, which are not determined by a GPS locator -- a GPS locator provides an actual location and not a predicted location.
Applicant argues that the claims are not directed to an abstract idea because the claims integrate any alleged judicial exception into a practical application.  More specifically, Applicant argues that:
the claims are not directed to an abstract idea, but include concrete limitations that improve computing systems that provide transportation matching … the claimed systems and methods integrate any alleged judicial exception into a practical application by improving the efficiency of computing systems implementing a transportation matching system … the claimed limitations "improve[] the efficiency of a computing system implementing a transportation matching system ... The claims thus recite a system that "reduces processing loads on the computing system"

(p. 19, para. 3 – p 22, para. 1).  The Examiner disagrees.  Such an improvement is at best an improvement to the commercial process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Applicant argues that “the claims recite significantly more than an abstract idea because the claims amount to an inventive concept” (p. 22, para. 2).   More specifically, Applicant argues that:
the claim limitations of the currently amended claims, considered as a whole, amount to an inventive concept because the ordered combination of the limitations of the claims provides improvements to computing systems … the claimed limitations recite a method that utilizes location data received from GPS locators of a requester device and a transportation provider device … the claimed invention improves the efficiency of a computing system by reducing cancelations … [which] "reduces the number of re-processed transportation requests and messages/notifications sent to transportation provider devices … the claims provide improvements to the efficiency of computing systems that execute transportation matching"

(p. 22, para. 3 – p 23, para. 2 (emphasis added)).  A method that improves the process of matching service providers with service requesters does not provide an improvement in the functioning of a computer system.  The “computer system” and “GPS locators of a requester device and a transportation provider device” referenced by Applicant function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the “computer system” and “GPS locators of a requester device and a transportation provider device;” rather, as noted by Applicant what claim 1 purports to improve is the functioning of a commercial transaction (i.e., transportation matching). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Regarding the prior art rejections, Applicant argues that
Marco '420, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest "determining, by the one or more servers of the transportation matching system, an estimated surplus metric for the transportation request based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the estimated response time period and the second estimated amount of time and the second estimated distance associated with the estimated service time period," as recited by currently amended independent claim 1, and as similarly recited by currently amended independent claims 10 and 17.

(p. 24, para. 2).  As discussed more fully above, such features are taught by Gurevich.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628